Citation Nr: 0938023	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for renal disabilities, 
claimed as nephropathy, uremia, and renal artery stenosis, to 
include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to in-service herbicide 
exposure.

3.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to in-service herbicide 
exposure.

4.  Entitlement to service connection for hypertension, to 
include as secondary to in-service herbicide exposure.

5.  Entitlement to service connection for coronary artery 
disease, to include as secondary to in-service herbicide 
exposure.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to in-service herbicide 
exposure.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied 
entitlement to service connection for renal disabilities 
(claimed as nephropathy, uremia, and renal artery stenosis), 
peripheral neuropathy, diabetic retinopathy, hypertension, 
coronary artery disease, and erectile dysfunction, to include 
as secondary to herbicide exposure.

The Veteran testified during a hearing before RO personnel in 
February 2003; a transcript of that hearing is of record.  

In an August 2003 rating decision, a Decision Review Officer 
(DRO) at the RO again denied the Veteran's claims for 
entitlement to service connection.  In October 2003, the 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

In March 2004, November 2006, and January 2009, these claims 
were remanded to the RO via the Appeals Management Center 
(AMC) for additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Service personnel records reflect that the Veteran was 
stationed in the Republic of Vietnam during active service 
from May 1965 to February 1967.

3.  Renal disabilities, claimed as nephropathy, uremia, and 
renal artery stenosis, of unspecified etiology are first 
shown many years after the Veteran's separation from service, 
and are not shown to be related to events, disease, or injury 
during military service or any service-connected disability.

4.  Peripheral neuropathy of unspecified etiology is first 
shown many years after the Veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service or any service-connected disability.

5.  Diabetic retinopathy of unspecified etiology is first 
shown many years after the Veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service or any service-connected disability.

6.  Hypertension of unspecified etiology is first shown many 
years after the Veteran's separation from service, and is not 
shown to be related to events, disease, or injury during 
military service or any service-connected disability.

7.  Coronary artery disease of unspecified etiology is first 
shown many years after the Veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service or any service-connected disability.

8.  Erectile dysfunction of unspecified etiology is first 
shown many years after the Veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service or any service-connected disability.


CONCLUSIONS OF LAW

1.  Renal disabilities, claimed as nephropathy, uremia, and 
renal artery stenosis, were not incurred in or aggravated by 
active service and are not proximately due to or the result 
of a service-connected disability, nor may service incurrence 
of cardiovascular-renal disease be presumed.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of a service-connected disability, nor may service 
incurrence of acute or subacute peripheral neuropathy be 
presumed.   38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).

3.  Diabetic retinopathy was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310(a) (2009).

4.  Hypertension was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of a service-connected disability, nor may service incurrence 
of cardiovascular-renal disease be presumed.   38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2009).

5.  Coronary artery disease was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of a service-connected disability, nor may service 
incurrence of cardiovascular-renal disease be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2009).

6.  Erectile dysfunction was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
for renal disabilities, peripheral neuropathy, diabetic 
retinopathy, hypertension, coronary artery disease, and 
erectile dysfunction in January 2001.  He was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
dated in May 2001, April 2004, March 2005, December 2006, and 
August 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  

Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued for these matters in 
June 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board  
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2009).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in December 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his service connection 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records and all 
relevant VA and private treatment records pertaining to his 
claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with VA medical 
examinations to assess the nature and etiology of his claimed 
disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and cardiovascular-renal disease, although 
not otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2008).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, if the disease becomes manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2009).

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 
2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2009).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2009).


Factual Background

The Veteran's DD Form 214 for his period of service from May 
1965 to February 1967 shows that he had 1 year, 4 months and 
1 day of foreign service, including service in Vietnam.

Service treatment records do not show any diagnosis or 
treatment for renal disabilities, peripheral neuropathy, 
diabetic retinopathy, hypertension, coronary artery disease, 
or erectile dysfunction.  The May 1965 induction examination 
and February 1967 separation examination reports each showed 
all systems were marked as normal.  The Veteran's blood 
pressure was listed as 100/70 in the May 1965 report and 
128/78 in the February 1967 report. 

A private treatment note from an unknown health care provider 
dated in June 1980 was to the effect that the Veteran's FSB 
(fasting blood sugar) was 256.  He was started on regular 
insulin.  

Multiple private treatment records dated from August 1990 to 
February 1998 from Regional Family Practice detail findings 
concerning doses of insulin, elevated blood pressure, and 
hypertension. 

In a March 1998 statement, R.V., M.D., a private physician, 
listed an impression of chronic renal failure, nephrotic 
syndrome probably attributed to diabetes mellitus, 
hypertension probably secondary to underlying renal failure, 
and insulin dependent diabetes mellitus (IDDM).  Dr. V's 
treatment notes dated in May 1998, August 1998, and June 1999 
listed assessments including proximal right renal artery 
stenosis, status post angioplasty and stent placement, 
hypertension, chronic renal failure secondary to diabetic 
nephropathy, recently detected retinopathy, IDDM, volume 
overload, and mild hyperkalemia. 

A May 1999 operative report from St. Mary's Regional Medical 
Center showed diagnoses of chronic renal failure requiring a 
left reverse brachiocephalic shunt and axillary block.  A 
June 1999 discharge summary from that facility noted that the 
Veteran suffered from acute respiratory distress due to 
volume overload and congestive heart failure; advanced renal 
failure; poorly controlled diabetes mellitus; renal artery 
stenosis, status post angioplasty; diabetic retinopathy and 
neuropathy; hypertension; and history of electrolyte 
imbalance.  Similar findings were noted in the June 1999 
discharge summary from Elk Regional Health Center

Additional private medical records from Elk Regional Health 
Center, and R.H.R., M.D., at University of Pennsylvania 
Medical Center show ongoing treatment for the disorders noted 
above.  

VA treatment records dated in 2000 and 2001 reflected 
findings of hypertension; diabetes mellitus with nephropathy, 
retinopathy, and neuropathy; renal failure on dialysis; 
pancreatic failure; and coronary artery disease status post 
myocardial infarction and coronary artery bypass graft.

In a June 2001 VA diabetes mellitus examination report, the 
Veteran stated that his diabetes mellitus was secondary to 
Agent Orange and herbicide exposure and indicated that the 
age of onset for diabetes mellitus was 32.  The VA 
physician's impressions were diabetes mellitus, insulin 
dependent - I with retinopathy, erectile dysfunction, renal 
dialysis; history of hypertension; history of myocardial 
infarction in 2000; and history of coronary artery bypass 
graft of four vessels in 2000.  

In a September 2001 VA eye examination report, the examiner 
noted that the Veteran was an insulin dependent diabetic of 
25 years who presented with mild background diabetic 
retinopathy not affecting the macular area.  

After reviewing the Veteran's claims file, the same VA 
physician who drafted the June 2001 examination report, 
executed an October 2001 addendum report.  He indicated that 
that the Veteran had insulin-dependent diabetes mellitus type 
I with associated factors of erectile dysfunction, mild 
retinopathy, peripheral neuropathy, nephropathy, and end 
stage renal disease.  The VA physician also opined that the 
insulin-dependent diabetes mellitus along with other multiple 
complications of the erectile dysfunction, retinopathy, 
peripheral neuropathy, nephropathy, and end stage renal 
disease, were all complications of his diabetes mellitus.
Private treatment records dated from December 2001 to January 
2002 from University of Pennsylvania Medical Center 
Presbyterian listed discharge diagnoses of medical 
deconditioning, gait dysfunction due to peripheral 
neuropathy, and renal/pancreatic transplant.  The Veteran 
underwent a simultaneous kidney/pancreas transplant in 
December 2001.  In the operative report, the physician noted 
a past medical history of end-state renal disease secondary 
to type 1 diabetes mellitus.

Private and VA medical records dated in 2001 and 2002 reflect 
ongoing treatment for the Veteran's various disorders, with 
no opinions as to etiology.

During his February 2003 RO hearing, the Veteran indicated 
that he was exposed to Agent Orange during active service. 

During his October 2003 Travel Board hearing, the Veteran 
reported that he suffered from multiple residual conditions 
due to his past diagnosis of diabetes as well as discussed 
detailed symptomatology for each claimed condition.

In an April 2004 VA general medical examination report, the 
Veteran indicated that he had developed diabetes mellitus 
type 2 approximately 30 years earlier which gradually became 
worse over the years to the point where he necessitated a 
pancreas transplant and kidney transplant in 2000.  As a 
result of the diabetes mellitus type 2, he has developed 
diabetic peripheral neuropathy, proliferative diabetic 
retinopathy, and diabetic peripheral vascular disease.  He 
had peripheral neuropathy for approximately 10 years.  He 
reported being diagnosed with coronary artery disease in 
2000, leading to a coronary artery bypass and graft 
procedure.  He had a seven-year history of high blood 
pressure.  He detailed that he developed erectile dysfunction 
approximately six years earlier.  

After reviewing the Veteran's claims file, interviewing the 
Veteran, and conducting the examination, the examiner, a VA 
physician, diagnosed diabetes mellitus type 2 resulting from 
exposure to Agent Orange in Vietnam and noted that it had 
been present for 30 years.  He further diagnosed 
proliferative diabetic retinopathy, coronary artery disease, 
hyperlipidemia, hypertension, peripheral neuropathy, erectile 
dysfunction, diabetic peripheral vascular disease, 
osteoporosis, and status post kidney and pancreas transplant, 
all resulting from his diabetes mellitus type 2.  The 
examiner opined that it was at least as likely as not that 
the Veteran's medical problems were all a result of in-
service exposure to herbicides.  The primary disease caused 
by this herbicide exposure was noted to be diabetes mellitus 
type 2 which resulted in the patient's additional diagnosed 
disabilities. 

VA treatment records dated in July 2004 show continued 
treatment for the Veteran's claimed chronic medical 
conditions. 

Post-service private treatment notes dated in 2005 from R. 
V., M.D., showed continued findings of hypertension, status 
post pancreatic/kidney transplant, and peripheral neuropathy.

In a May 2006 addendum to his April 2004 examination report, 
the same VA examiner noted that his diagnosis of diabetes 
mellitus type 2 was erroneous, as it was based on the 
patient's claim.  He further noted that the Veteran's records 
clearly show that his diabetes was type 1.

In a February 2007 VA examination report, the VA examiner 
indicated that he reviewed the claims file and interviewed 
the Veteran.  Thereafter, he opined that the Veteran has 
diabetes mellitus type I, more specifically adult onset type 
1 diabetes mellitus, and associated conditions, including 
nephropathy, uremia, renal artery stenosis, peripheral 
neuropathy, diabetic nephropathy, hypertension, coronary 
artery disease, and erectile dysfunction.  It was noted that 
the Veteran was discharged from service in 1967 and diagnosed 
with diabetes 25 years ago, more than 10-15 years after 
discharge from service.  The VA physician opined that there 
was no relationship established between type I diabetes 
mellitus caused by exposure to Agent Orange.  Consequently, 
he specifically determined that the Veteran's diabetes 
mellitus type I and associated conditions were not as likely 
as not secondary to herbicide exposure.  The associated 
conditions were again noted to be due to diabetes mellitus 
type I.  

In an additional September 2008 VA medical opinion, another 
VA physician reviewed the Veteran's claims file and opined 
that it was not as least as likely as not that any of the 
claimed disorders are the result of military service.  It was 
his opinion that the Veteran has type 1 diabetes mellitus, 
and the claimed condition was not as least as likely as not 
due to military service.  He reiterated that the Veteran had 
significant sequella from type I diabetes mellitus.  He 
further noted that there was no epidemiologic evidence that 
herbicide exposure is related to the development of type 1 
diabetes mellitus.

In a January 2009 decision, the Board denied entitlement to 
service connection for Type I diabetes mellitus, to include 
as secondary to in-service herbicide exposure.  

VA treatment records dated in February and March 2009 refer 
to the Veteran's hypertension, coronary artery disease, and 
renal and pancreatic transplants.

Analysis

The Veteran asserts that he suffers from renal disabilities, 
peripheral neuropathy, diabetic retinopathy, hypertension, 
coronary artery disease, and erectile dysfunction as a result 
of his diagnosed Type I diabetes mellitus, a disability he 
has contended was incurred as a result of in-service 
herbicide exposure.  In January 2009, the Board denied 
service connection for diabetes mellitus to include as a 
result of exposure to herbicide exposure in service.

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the 
Republic of Vietnam during active service from May 1965 to 
February 1967.  

As an initial matter, peripheral neuropathy is classified as 
one of the enumerated diseases associated with Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (2009).  However, 
objective medical findings of record do not indicate that the 
Veteran suffered from acute and subacute peripheral 
neuropathy within a year after separation from service.  In 
addition, none of the Veteran's other diagnosed renal, 
diabetic retinopathy, hypertension, coronary artery disease, 
or erectile dysfunction disabilities are classified as one of 
the enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2009).  Consequently, the 
Veteran's claims must be denied on this basis.  However, the 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the Veteran's claims under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service treatment records do not reveal any findings, 
diagnosis, or treatment of the claimed renal, peripheral 
neuropathy, diabetic retinopathy, hypertension, coronary 
artery disease, or erectile dysfunction disabilities during 
active service.  Objective medical findings of these 
disabilities are first shown many years after separation from 
active service and cannot be presumed to have been incurred 
during service.  

In addition, competent and persuasive medical evidence of 
record does not demonstrate that the Veteran's claimed 
disabilities diagnosed post-service are linked to his period 
of active military service, including Agent Orange exposure 
during service in the Republic of Vietnam.  In fact, none of 
the private medical records provide any opinion as to the 
etiology of any of the claimed disorders.

The Board finds the most probative evidence of record to be 
the medical opinions rendered by the VA physicians in the 
February 2007 VA examination report and September 2008 VA 
medical opinion.  Each physician provided a detailed medical 
opinion after reviewing the Veteran's claims file that the 
Veteran's claimed disabilities were due to his diabetes 
mellitus type I and not the result of military service, 
including herbicide exposure.

In contrast, in an April 2004 VA general medical examination 
report, a VA physician opined that it was at least as likely 
as not that the Veteran's medical problems were all a result 
of in-service exposure to herbicides.  He noted that the 
primary disease caused by this herbicide exposure was 
diabetes mellitus type 2, which resulted in the Veteran's 
additional diagnosed disabilities.  The Board finds the April 
2004 VA physician's statements to be of limited probative 
value as they are a recitation of the Veteran's self-reported 
diagnosis and are clearly not supported by the medical 
evidence of record.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value).  In fact, 
in a May 2006 addendum to the April 2004 examination report, 
the same VA physician noted that his diagnosis of diabetes 
mellitus type 2 was erroneous, as it was based on the 
patient's claim.

Under these circumstances, the Board concludes that the 
February 2007 and September 2008 VA physician findings 
constitute the most probative (persuasive) evidence on the 
question of whether the Veteran's claimed disabilities were 
incurred as a result of events during active service.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence.") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As the Veteran has not been granted service connection for 
diabetes mellitus, service connection is not warranted on the 
basis that these claimed disabilities are secondary to 
diabetes mellitus.  Consequently, entitlement to service 
connection for the Veteran's claimed renal, peripheral 
neuropathy, diabetic retinopathy, hypertension, coronary 
artery disease, or erectile dysfunction disabilities also 
cannot be established on a secondary basis.

In connection with the claims, the Board has considered the 
assertions the Veteran has advanced on appeal in multiple 
written statements as well as during his February 2003 and 
October 2003 hearings.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, the claimed renal, peripheral neuropathy, 
diabetic retinopathy, hypertension, coronary artery disease, 
and erectile dysfunction disabilities are not the type of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Layno v. Brown, 6 
Vet. App. 465 (1994); see also Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to the 
Veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

For the foregoing reasons, the claims for service connection 
for renal disabilities, peripheral neuropathy, diabetic 
retinopathy, hypertension, coronary artery disease, and 
erectile dysfunction must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for renal disabilities, 
claimed as nephropathy, uremia, and renal artery stenosis, to 
include as secondary to in-service herbicide exposure, is 
denied.

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to in-service herbicide exposure, is 
denied.

Entitlement to service connection for diabetic retinopathy, 
to include as secondary to in-service herbicide exposure, is 
denied.

Entitlement to service connection for hypertension, to 
include as secondary to in-service herbicide exposure, is 
denied.

Entitlement to service connection for coronary artery 
disease, to include as secondary to in-service herbicide 
exposure, is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to in-service herbicide exposure, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


